
	
		II
		109th CONGRESS
		2d Session
		S. 2765
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2006
			Mr. Dodd (for himself
			 and Mr. Smith) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To provide assistance to improve the health of newborns,
		  children, and mothers in developing countries, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Child
			 Health Investment for Long-term Development (CHILD and Newborn) Act of
			 2006.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)Around the world, approximately 10.8
			 million children under the age of five die each year, more than 30,000 per day,
			 almost all in the developing world.
				(2)Each year in the developing world, four
			 million newborns die in their first four weeks of life.
				(3)Sub-Saharan Africa, with only 10 percent of
			 the world’s population, accounts for 43 percent of all deaths among children
			 under the age of five.
				(4)Countries such as Afghanistan, Angola and
			 Niger experience extreme levels of child mortality, with 25 percent of children
			 dying before their fifth birthday.
				(5)For children under the age of five in the
			 developing world, preventable or treatable diseases, such as measles, tetanus,
			 diarrhea, pneumonia, and malaria, are the most common causes of death.
				(6)Throughout the developing world, the lack
			 of basic health services, clean water, adequate sanitation, and proper
			 nutrition contribute significantly to child mortality.
				(7)Hunger and malnutrition contribute to over
			 five million child deaths annually.
				(8)The lack of low-cost antibiotics and
			 anti-malarial drugs contribute to three million child deaths each year.
				(9)Lack of access to health services results
			 in 30 million children under the age of one year going without necessary
			 immunizations.
				(10)Every year an estimated 250,000 to 500,000
			 vitamin A-deficient children become blind, with one-half of such children dying
			 within 12 months of losing their sight.
				(11)Iron deficiency, affecting over 30 percent
			 of the world’s population, causes premature birth, low birth weight, and
			 infections, elevating the risk of death in children.
				(12)Two-thirds of deaths of children under five
			 years of age, or 7.1 million children, including three million newborn deaths,
			 could be prevented by low-cost, low-tech health and nutritional
			 interventions.
				(13)Exclusive breastfeeding—giving only breast
			 milk for the first six months of life—could prevent an estimated 1.3 million
			 newborn and infant deaths each year, primarily by protecting against diarrhea
			 and pneumonia.
				(14)An additional two million lives could be
			 saved annually by providing oral-rehydration therapy prepared with clean
			 water.
				(15)During the 1990s, successful immunization
			 programs reduced polio by 99 percent, tetanus deaths by 50 percent, and measles
			 cases by 40 percent.
				(16)Between 1998 and 2000, distribution of
			 low-cost vitamin A supplements saved an estimated one million lives.
				(17)Expansion of clinical care of newborns and
			 mothers, such as clean delivery by skilled attendants, emergency obstetric
			 care, and neonatal resuscitation, can avert 50 percent of newborn
			 deaths.
				(18)Keeping mothers healthy is essential for
			 child survival because illness, complications, or maternal death during or
			 following pregnancy increases the risk for death in newborns and
			 infants.
				(19)Each year more than 525,000 women die from
			 causes related to pregnancy and childbirth, with 99 percent of these deaths
			 occurring in developing countries.
				(20)The lifetime risk of an African woman dying
			 from a complication related to pregnancy or childbirth is 1 in 16, while the
			 same risk for a woman in a developed country is 1 in 2,800.
				(21)Risk factors for maternal death in
			 developing countries include early pregnancy and childbirth, closely spaced
			 births, infectious diseases, malnutrition, and complications during
			 childbirth.
				(22)Birth spacing, access to preventive care,
			 skilled birth attendants, and emergency obstetric care can help reduce maternal
			 mortality.
				(23)The role of the United States in promoting
			 child survival and maternal health over the past three decades has resulted in
			 millions of lives being saved around the world.
				(24)In 2000, the United States joined 188 other
			 countries in supporting eight Millennium Development Goals designed to achieve
			 “a more peaceful, prosperous and just world”.
				(25)Two of the Millennium Development Goals
			 call for a reduction in the mortality rate of children under the age of five by
			 two-thirds and a reduction in maternal deaths by three-quarters by 2015.
				(26)On September 14, 2005, President George W.
			 Bush stated before the leaders of the world: “To spread a vision of hope, the
			 United States is determined to help nations that are struggling with poverty.
			 We are committed to the Millennium Development Goals.”.
				(b)PurposesThe
			 purposes of this Act are to—
				(1)authorize assistance to improve the health
			 of newborns, children, and mothers in developing countries, including by
			 strengthening the capacity of health systems and health workers;
				(2)develop and implement a strategy to improve
			 the health of newborns, children, and mothers, including reducing child and
			 maternal mortality, in developing countries;
				(3)to establish a task force to assess,
			 monitor, and evaluate the progress and contributions of relevant departments
			 and agencies of the Government of the United States in achieving the United
			 Nations Millennium Development Goals by 2015 for reducing the mortality of
			 children under the age of five by two-thirds and reducing maternal mortality by
			 three-quarters in developing countries.
				3.Assistance to
			 improve the health of newborns, children, and mothers in developing
			 countries
			(a)In
			 generalChapter 1 of part I of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2151 et seq.) is amended—
				(1)in section
			 104(c)—
					(A)by striking
			 paragraphs (2) and (3); and
					(B)by redesignating
			 paragraph (4) as paragraph (2);
					(2)by redesignating
			 sections 104A, 104B, and 104C as sections 104B, 104C, and 104D, respectively;
			 and
				(3)by inserting after
			 section 104 the following new section:
					
						104A.Assistance to
				improve the health of newborns, children, and mothers
							(a)AuthorizationConsistent with section 104(c), the
				President is authorized to furnish assistance, on such terms and conditions as
				the President may determine, to improve the health of newborns, children, and
				mothers in developing countries.
							(b)Activities
				supportedAssistance provided under subsection (b) shall, to the
				maximum extent practicable, be used to carry out the following
				activities:
								(1)Activities to strengthen the capacity of
				health systems in developing countries, including training for clinicians,
				nurses, technicians, sanitation and public health workers, community-based
				health workers, midwives and birth attendants, peer educators, and private
				sector enterprises.
								(2)Activities to provide health care access to
				underserved and marginalized populations.
								(3)Activities to ensure the supply, logistical
				support, and distribution of essential drugs, vaccines, commodities, and
				equipment to regional, district, and local levels.
								(4)Activities to educate underserved and
				marginalized populations to seek health care when appropriate, including
				clinical and community-based activities.
								(5)Activities to integrate and coordinate
				assistance provided under this section with existing health programs
				for—
									(A)the prevention of
				the transmission of HIV from mother-to-child and other HIV/AIDS counseling,
				care, and treatment activities;
									(B)malaria;
									(C)tuberculosis;
				and
									(D)child
				spacing.
									(6)Activities to expand access to safe water
				and sanitation.
								(7)Activities to expand the use of and
				technical support for appropriate technology to reduce acute respiratory
				infection from firewood smoke inhalation.
								(c)GuidelinesTo the maximum extent practicable,
				programs, projects, and activities carried out using assistance provided under
				this section shall be—
								(1)carried out through private and voluntary
				organizations, as well as faith-based organizations, giving priority to
				organizations that demonstrate effectiveness and commitment to improving the
				health of newborns, children, and mothers;
								(2)carried out with input by host countries,
				including civil society and local communities, as well as other donors and
				multilateral organizations;
								(3)carried out with input by beneficiaries and
				other directly affected populations, especially women and marginalized
				communities; and
								(4)designed to build the capacity of host
				country governments and civil society organizations.
								(d)Annual
				reportNot later than January 31 of each year, the President
				shall transmit to Congress a report on the implementation of this section for
				the prior fiscal year.
							(e)DefinitionsIn
				this section:
								(1)AIDSThe
				term AIDS has the meaning given the term in section 104B(g)(1)
				of this Act.
								(2)HIVThe
				term HIV has the meaning given the term in section 104B(g)(2) of
				this Act.
								(3)HIV/AIDSThe
				term HIV/AIDS has the meaning given the term in section
				104B(g)(3) of this
				Act.
								.
				(b)Conforming
			 amendmentsThe Foreign Assistance Act of 1961 (22 U.S.C. 2151 et
			 seq.) is amended—
				(1)in section
			 104(c)(2) (as redesignated by subsection (a)(1)(B) of this section), by
			 striking and 104C and inserting 104C, and
			 104D;
				(2)in section 104B
			 (as redesignated by subsection (a)(2) of this section)—
					(A)in subsection
			 (c)(1), by inserting and section 104A after section
			 104(c);
					(B)in subsection
			 (e)(2), by striking section 104B, and section 104C and inserting
			 section 104C, and section 104D; and
					(C)in subsection (f),
			 by striking section 104(c), this section, section 104B, and section
			 104C and inserting section 104(c), section 104A, this section,
			 section 104C, and section 104D;
					(3)in subsection (c) of section 104C (as
			 redesignated by subsection (a)(2) of this section), by inserting and
			 section 104A after section 104(c);
				(4)in subsection (c) of section 104D (as
			 redesignated by subsection (a)(2) of this section), by inserting and
			 section 104A after section 104(c); and
				(5)in the first
			 sentence of section 119(c), by striking section 104(c)(2), relating to
			 Child Survival Fund and inserting section 104A.
				4.Development of
			 strategy to improve the health of newborns, children, and mothers in developing
			 countries
			(a)Development of
			 strategyThe President shall
			 develop a comprehensive strategy to improve the health of newborns, children,
			 and mothers, including reducing newborn, child, and maternal mortality, in
			 developing countries.
			(b)ComponentsThe
			 strategy developed pursuant to subsection (a) shall include the
			 following:
				(1)Programmatic areas and interventions
			 providing maximum health benefits to populations at risk as well as maximum
			 reduction in mortality, including—
					(A)costs and benefits
			 of programs and interventions; and
					(B)investments needed
			 in identified programs and interventions to achieve the greatest
			 results.
					(2)An identification of countries with
			 priority needs for the five-year period beginning on the date of the enactment
			 of this Act based on—
					(A)the neonatal mortality rate;
					(B)the mortality rate of children under the
			 age of five;
					(C)the maternal mortality rate;
					(D)the percentage of women and children with
			 limited or no access to basic health care; and
					(E)additional criteria
			 for evaluation such as—
						(i)the percentage of one-year old children who
			 are fully immunized;
						(ii)the
			 percentage of children under the age of five who sleep under
			 insecticide-treated bed nets;
						(iii)the percentage
			 of children under the age of five with fever treated with anti-malarial
			 drugs;
						(iv)the
			 percentage of children under the age of five who are covered by vitamin A
			 supplementation;
						(v)the
			 percentage of children under the age of five with diarrhea who are receiving
			 oral-rehydration therapy and continued feeding;
						(vi)the
			 percentage of children under the age of five with pneumonia who are receiving
			 appropriate care;
						(vii)the percentage
			 of the population with access to improved sanitation facilities;
						(viii)the percentage
			 of the population with access to safe drinking water;
						(ix)the
			 percentage of children under the age of five who are underweight for their
			 age;
						(x)the
			 percentage of births attended by skilled health care personnel;
						(xi)the
			 percentage of women with access to emergency obstetric care;
						(xii)the potential
			 for implementing newborn, child, and maternal health interventions at scale;
			 and
						(xiii)the
			 demonstrated commitment of countries to newborn, child, and maternal
			 health.
						(3)A description of how United States
			 assistance complements and leverages efforts by other donors, as well as builds
			 capacity and self-sufficiency among recipient countries.
				(4)An expansion of the Child Survival and
			 Health Grants Program of the United States Agency for International Development
			 to provide additional support programs and interventions determined to be
			 efficacious and cost-effective in improving health and reducing
			 mortality.
				(5)Enhanced coordination among relevant
			 departments and agencies of the Government of the United States engaged in
			 activities to improve the health of newborns, children, and mothers in
			 developing countries.
				(c)ReportNot
			 later than 180 days after the date of the enactment of this Act, the President
			 shall transmit to Congress a report that contains the strategy described in
			 this section.
			5.Interagency Task
			 Force on Child Survival and Maternal Health in Developing Countries
			(a)EstablishmentThere is established a task force to be
			 known as the Interagency Task Force on Child Survival and Maternal Health in
			 Developing Countries (in this section referred to as the Task
			 Force).
			(b)Duties
				(1)In
			 generalThe Task Force shall assess, monitor, and evaluate the
			 progress and contributions of relevant departments and agencies of the
			 Government of the United States in achieving the Millennium Development Goals
			 by 2015 for reducing the mortality of children under the age of five by
			 two-thirds and reducing maternal mortality by three-quarters in developing
			 countries, including by—
					(A)identifying and
			 evaluating programs and interventions that directly or indirectly contribute to
			 the reduction of child and maternal mortality rates;
					(B)assessing
			 effectiveness of programs, interventions, and strategies toward achieving the
			 maximum reduction of child and maternal mortality rates;
					(C)assessing the level of coordination among
			 relevant departments and agencies of the Government of the United States, the
			 international community, international organizations, faith-based
			 organizations, academic institutions, and the private sector;
					(D)assessing the
			 contributions made by United States-funded programs toward achieving the
			 Millennium Development Goals;
					(E)identifying the
			 bilateral efforts of other nations and multilateral efforts toward achieving
			 the Millennium Development Goals; and
					(F)preparing the
			 annual report required by subsection (f).
					(2)ConsultationTo the maximum extent practicable, the Task
			 Force shall consult with individuals with expertise in the matters to be
			 considered by the Task Force who are not officers or employees of the
			 Government of the United States, including representatives of United
			 States-based nongovernmental organizations (including faith-based organizations
			 and private foundations), academic institutions, private corporations, the
			 United Nations Children’s Fund (UNICEF), and the World Bank.
				(c)Membership
				(1)Number and
			 appointmentThe Task Force shall be composed of the following
			 members:
					(A)The Administrator
			 of the United States Agency for International Development.
					(B)The Assistant Secretary of State for
			 Population, Refugees and Migration.
					(C)The Coordinator of
			 United States Government Activities to Combat HIV/AIDS Globally.
					(D)The Director of
			 the Office of Global Health Affairs of the Department of Health and Human
			 Services.
					(E)The Under
			 Secretary for Food, Nutrition and Consumer Services of the Department of
			 Agriculture.
					(F)The Chief
			 Executive Officer of the Millennium Challenge Corporation.
					(G)The Director of
			 the Peace Corps.
					(H)Other officials of
			 relevant departments and agencies of the Federal Government who shall be
			 appointed by the President.
					(2)ChairpersonThe Administrator of the United States
			 Agency for International Development shall serve as chairperson of the Task
			 Force.
				(d)MeetingsThe Task Force shall meet on a regular
			 basis, not less often than quarterly, on a schedule to be agreed upon by the
			 members of the Task Force, and starting not later than 90 days after the date
			 of the enactment of this Act.
			(e)DefinitionIn
			 this subsection, the term Millennium Development Goals means the
			 key development objectives described in the United Nations Millennium
			 Declaration, as contained in United Nations General Assembly Resolution 55/2
			 (September 2000).
			(f)ReportNot
			 later than 120 days after the date of the enactment of this Act, and not later
			 than April 30 of each year thereafter, the Task Force shall submit to Congress
			 and the President a report on the implementation of this section.
			6.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated to carry out this Act, and the amendments made by this Act,
			 $660,000,000 for fiscal year 2007 and $1,200,000,000 for each of the fiscal
			 years 2008 through 2011.
			(b)Availability of
			 fundsAmounts appropriated
			 pursuant to the authorization of appropriations under subsection (a) are
			 authorized to remain available until expended.
			
